           Case 1:19-cv-10090-AJN Document 21 Filed 04/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                               4/15/20
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
Anabel Gutierrez Hernandez, et al.,                                    :
                                                                       :
                                    Plaintiffs,                        :     19-cv-10090 (AJN)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
Marcelo Orbe, et al.,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

ALISON J. NATHAN, United States District Judge:

        In light of the COVID-19 public health crisis, the Court will not hold the upcoming initial
pretrial conference in this case in person. No later than April 17, 2020, the parties must advise
the Court if they can do without a conference. If so, the Court may enter a case management
plan and scheduling order and the parties need not appear. If not, the Court will hold the initial
pretrial conference by telephone, albeit perhaps at a different time than the currently scheduled
time. To that end, counsel should indicate in their joint letter all times on the date of the
scheduled conference that they would be available for a telephone conference. In either case,
counsel should review and comply with the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.

        SO ORDERED.

Dated: April 15, 2020                                      __________________________________
       New York, New York                                           ALISON J. NATHAN
                                                                  United States District Judge
